DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
The present Application for Patent claims the benefit of U.S. Provisional Patent Application No. 62/703,290 by Gulati, et al., entitled "Methods for Radar Coexistence," filed July 25, 2018, assigned to the assignee hereof, and expressly incorporated by reference herein.
Status of Claims
Amendments to claims 1, 5-7, 9, 12, 14, 17, 20, 22, 24 and 25-30 have been entered.
Claims 4 and 23 are canceled.
New claims 31 and 32 have been added.
Accordingly, claims 1-3, 5-22 and 24-32 are currently pending.
Response to Remarks
Regarding the prior art rejection, Applicant acknowledges that Vogt at Para. 10 teaches “[o]ne approach to the suppression of interfering signals of other radar sensors is to offset the center frequencies of the radar sensors” but states that Vogt does not teach a “frequency is offset within the frequency range of the transmitted radar waveform.”  See Remarks Page 13 first paragraph.  
The Examiner believes the difference is that Voght is teaching at least two radars wherein a first radar has a different center frequency than a second radar whereas the instant application 
The issue is the broadest reasonable interpretation of the claimed language “within a frequency range.”  A frequency range is not defined by the claim.  Voght at Para. 81 teaches that different center frequencies can be used.  Voght at Para. 36 teaches a single transmitting antenna element 20 as shown in Fig. 1.  The possible frequency ranges are determined by an antenna thus suggesting the same frequency range, although frequency range has not been defined, in fact, the Examiner does not even know how it is that Applicant is even interpreting frequency range.  Under the broadest reasonable interpretation, the frequency range of a radar is the lowest to highest frequency transmitted which would include all center frequencies.  Perhaps Applicant is suggesting that there would be no overlap among the chirp waveforms transmitted by Voght which would require a huge amount of bandwidth thus being both unnecessary and counterintuitive.  But again, under the broadest reasonable interpretation, Voght would still meet the scope of transmitting a lowest frequency to a highest frequency thus meeting the scope of being within a frequency range.  Again, the claims do not define frequency range and do not say whether each waveform overlaps in frequency range.   
The Examiner further notes that neither the instant application nor Vogt have a drawing or figure showing the frequency offsets.  
Based on additional search and consideration, the Examiner found Hakobyan (US 2019/0265346) having a foreign application priority date of November 9, 2016.  Hakobyan clearly shows a plurality of transmitted chirps overlapping in frequency ranges wherein each chirp has its own unique frequency offset and all chirps being within a frequency range from the 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means” or “step” and are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: “means” in claim 29.
The first “means” has functional language “for selecting . . . a plurality of waveform parameters . . .”.  “FIG. 16 shows a flowchart illustrating a method 1600 illustrating methods for selecting waveform parameters and processing reflected waveforms in accordance with aspects of the present disclosure. The operations of method 1600 may be implemented by a UE 120 or its components as described herein.”  See Spec. 174.  Fig. 16 represents an algorithm that would be self-explanatory to one having ordinary skill in the art.  “FIG. 15 illustrates certain components that may be included within a wireless communication device 1501 in accordance with aspects of the present disclosure. The wireless communication device 1 50 may be an access terminal, a mobile station, a user equipment (UE), etc. The wireless communication device 1501 includes a processor 1503. The processor 1503 may be a general-purpose single- or multi-chip microprocessor (e.g., an ARM), a special purpose microprocessor (e.g., a digital signal processor (DSP)), a microcontroller, a programmable gate array, etc. The processor 1503 may be referred to as a central processing unit (CPU).  Although just a single processor 1503 is shown in the wireless communication device 1501 of Figure 15, in an alternative configuration, a combination of processors (e.g., an ARM and DSP) could be used.”  Based on the specification, one of ordinary skill could reasonably conclude that the first “means” is a computer that performs a self-explanatory algorithm as shown in Fig. 16.  
The second “means” has functional language for transmitting the plurality of chirps and is not modified by sufficient structure.  The specification Fig. 15 shows a transmitter 1511.  
The third “means” has functional language receiving the plurality of chirps and is not modified by sufficient structure.  The specification Fig. 15 shows a receiver 1513. 
The fourth “means” has functional language “for processing the reflected radar waveform based at least in part on the plurality of waveform parameters” does not provide sufficient structure.  Similarly with the third “means,” the structure provided for by the specification is a processor 1503 as shown in Fig. 15.  The algorithm is given by “Fourier transform to the second reflected chirp and equalizing a first phase of the first reflected chirp and a second phase of the second reflected chirp before applying the second Fourier transform.”  See Spec. Para. 24.  Fig. 9 shows an equalization process.  See Spec. 39.   “FIG. 9 depicts an equalization process 900 in accordance with aspects of the present disclosure Equalization process 900 may be performed after a fast time delay DFT 925 (e.g., a DFT performed on a single chirp 915-a, 915-b, 915-c). Equalization process 900 may be performed on one or more chirps 915 (e.g., chirps 915-a, 915-b, 915-c, etc.) received in a time dimension 910 and having a same frequency range 905 and frequency offset 920. In one example, K1(m) may be equalized for each time to irrespective of whether there may be an existing path or not. In such cases, the noise statistics may remain unchanged, and the signal may be coherently combined by a second DFT (e.g., a slow time DFT).”  See Spec. 123.  
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-9, 12-22 and 24-30 are rejected under 35 U.S.C. 103 as being obvious over Vogt et al. (US 2016/0124075) in view of Hung (US 2017/0219689).
As to claims 1, 20 and 29-30, Vogt teaches an apparatus for detecting a target using radar signals implemented by a user equipment (UE) (The UE is intended use.), comprising: 
a processor (Para. 36 “processing unit 28” that is within the “evaluation unit 90” Fig. 1), memory coupled to the processor (Id.); and 
instructions stored in the memory (Para. 90 “memory”) and executable by the processor to cause the apparatus to select, (Fig. 1 item 20 transmitting  a corresponding plurality of chirps associated with a radar waveform (Para. 38 “Phase modulator 18 is configured to modulate the phases of the chirps in accordance with a code sequence” see Fig. 1 shows item 18 “Phase modulator” receiving code sequences.  See also Para. 82 “selected” and Para. ), the plurality of waveform parameters comprising a plurality of pairs of waveform parameters, each pair of waveform parameters comprising a chirp slope (Vogt: Paras. 64, 71 and 81; Fig. 2 shows chirps having a slope) and a frequency offset (Vogt: Para. 10 “offset the center frequencies of the radar sensors”) within the frequency range (all transmitted signals would be within the lowest frequency transmitted and the highest frequency transmitted thus meeting the scope of being within a frequency range); 
transmit the plurality of chirps within the frequency range according to the corresponding plurality of waveform parameters (Para. 36 “transmitting antenna” item 20 Fig. 1. See also Figs. 4 and 9);
receive a reflected radar waveform from the target comprising a plurality of reflected chirps corresponding to the plurality of chirps (Para. 36 “receiving antenna” item 24 Fig. 1); and 
process the reflected radar waveform based at least in part on the plurality of waveform parameters (Para. 44 “the phase offsets modulated onto the transmitted signal are demodulated by way of opposite phase offsets” see also Para. 92 “equalization (also called “matching”) . . . with a decreased A/D converter sampling rate” in addition to Para. 6 “phase correction”).
Although Vogt at Para. 19-20 and Fig. 1 “Cm” teaches “code sets,” Vogt either does not expressly state or make clear whether the “code sets” are predetermined or calculated each time the “code sets” are used thus it is unclear whether Vogt teaches “codebook” as claimed.  
In the same field of endeavor, Hung teaches “In some implementations, in generating the plurality of wave frames, modulation circuit 314 may perform either or both of the following: (1) selecting a waveform of each chirp of each wave frame of the plurality of wave frames from a predetermined code book according to a predetermined sequence or a pseudo-random noise source.”  See Hung Para. 43. 
In view of the teachings of Hung, it would have been obvious to a person having ordinary skill in the art at the time of filing to include the codebook/bank of Hung with the radar system in Vogt in order to reduce “complexity, power consumption and cost,” e.g. Hung Para. 5, because one of ordinary skill understands that a code book or bank of codes will alleviate the need of having to generate new codes each time a code is needed.  
As to claims 2 and 21, Vogt in view of Hung teaches the method/apparatus of claims 1 and 20, wherein the plurality of waveform parameters comprises at least three different waveform parameters (Vogt: Para. 64 “The ramp sets can, for example, differ from one another in terms of a different ramp excursion, different center frequency, and/or different ramp slope.”  Para. 71 “The separation can be implemented, for example, by way of a time offset, different ramp parameters, and/or a polarization of the antennas used for the individual ramp sets. In the example, a time offset and a different slope, in the form of a different sign for the ramp slope.”  Para. 81.).
As to claims 3 and 22, Vogt in view of Hung teaches the method/apparatus of claims 1 and 20, wherein the selecting the plurality of waveform parameters from the codebook comprises randomly select the plurality of waveform parameters from the codebook (Vogt: Para. 5 “pseudo-noise code”; Hung: Para. 43 as previously cited in claims 1 and 20 “pseudo-random”).
As to claims 5 and 24, Vogt in view of Hung teaches the method/apparatus of claims 4 and 23, wherein the transmitting the plurality of chirps within the frequency range  according to the plurality of waveform parameters comprises transmitting each subsequent chirp of the plurality of chirps according to a different pair of waveform parameters than a preceding chirp of the plurality of chirps (Vogt: Paras. 64, 71, 81 and 10 as previously cited.  See also Para. 80 “In a variant of the above-described method with mutually orthogonal codes, different code sets are used for successive measurement cycles. For example, a code set can be selected randomly from a group of mutually orthogonal codes. This reduces the probability, in a context of interference of signals from radar sensors of two vehicles that are using the same code group, that the vehicles are simultaneously using the same coding.”  See also Para. 81 “To further reduce the effect of external interference, different values of at least one parameter of the frequency ramps of ramp sets 47, 47′ can be used in successive measurement cycles . . . Different durations or numbers of ramps in the ramp sets, and/or different center frequencies, can also be used”).
As to claim 6 and 25, Vogt in view of Hung teaches the method/apparatus of claims 4 and 23, wherein the instructions are further executable by the processor to cause the apparatus to transmit a first chirp of the plurality of chirps according to a first pair of waveform parameters of the plurality of waveform parameters (Vogt: Paras. 10, 64, 71, 80 and 81 as previously cited.  See also Para. 95 “By using, in the same measurement cycle, at least one second ramp sequence having a different slope for the short ramps and/or a different slope for the higher-order ramp, it is possible to identify an unambiguous value pair (v, d) for the radar object and transmit, consecutively to the first chirp, a second chirp of the plurality of chirps according to a second pair of waveform parameters of the plurality of waveform parameters different than the first pair of waveform parameters (Id.).
As to claims 7 and 26, Vogt in view of Hung teaches the method/apparatus of claims 6 and 25, wherein the instructions are further executable by the processor to cause the apparatus to transmit a third chirp of the plurality of chirps according to a third pair of waveform parameters of the plurality of waveform parameters different than the second pair of waveform parameters (Id. At this point, a person having ordinary skill in the art would understand reading Vogt that the more one varies the parameters of the chirp waveforms including successive chirps the more interference that can be suppressed.  Figs. 2, 3 and 7 also show several chirp waveforms.  For example, Fig. 7 shows a positive slope, negative slope, positive slope, etc.  For a pair of parameters to be different, only one of the parameters, e.g. slope, need be different.  Also, it is implicit in the teachings already cited that the center frequencies can be different too.).
As to claim 8, Vogt in view of Hung teaches the method according to claim 7, wherein the transmitting the third chirp comprises transmitting the third chirp consecutively to the second chirp (Id. - that was the assumption.  For example, Fig. 7 shows a positive slope, negative slope, positive slope, etc.  For a pair of parameters to be different, only one of the parameters, e.g. slope, need be different.  Also, it is implicit in the teachings already cited that the center frequencies can be different too.).
As to claim 9, Vogt in view of Hung teaches the method of claim 4, wherein each chirp slope depends on a corresponding first parameter (Vogt: Para. 4 “modulation parameters” Para. 57 “parameters” e.g. F, T and L.  Para. 71 “sign” Para. 91 “different ramp parameters”) and each frequency offset depends on the corresponding first parameter and a corresponding second parameter (Para. 10 “bandwidth” and “distance separation capability”).  
As to claims 12, 18 and 19, Vogt in view of Hung teaches the method of claim 1, applying a phase modulation to two or more chirps of the plurality of chirps 3before transmitting the two or more chirps to reduce coherent addition of chirps of the 4plurality of chirps transmitted according to a same pair of waveform parameters (Para. 16 “The above-described use of orthogonal code sequences allows mutual interference to be suppressed in a context of time-synchronized phase modulation of two transmitted signals.” Note that claim 1 has chirp thus meeting scope of FMCW.).
As to claim 13, Vogt in view of Hung teaches the method according to claim 1, wherein each chirp of the plurality 2of chirps corresponds to a cycle of the radar waveform having a same constant time period Tc (see Figs. 2-3 and 7.  See also Para. 4 “time interval between adjacent ramps of a sequence, are identical within a sequence”).
As to claims 14 and 27,  Vogt in view of Hung teaches the method/apparatus of claims 1 and 20, wherein each reflected chirp of the plurality of reflected chirps corresponds to a transmitted chirp of the plurality of chirps and is associated with a same pair of waveform parameters as the corresponding transmitted chirp (yes, by definition – inherent), and comprises:
identify, based at least in part on a first reflected chirp associated with a first pair of  waveform parameter of the plurality of waveform parameters, a peak in a time delay dimension corresponding to a distance of the target (Vogt: Para. 19 “As a result of the phase demodulation and summation of the two-dimensional spectra for the partial signals, an output peak of a radar echo occurs in the summed spectrum only when the separated spectra add up to a spectrum in ; and
identify, based at least in part on the first reflected chirp and a second reflected chirp associated with a second waveform parameter of the plurality of waveform parameters, a peak in a Doppler dimension corresponding to the Doppler of the target (Vogt: Para. 46 “with the second FFT exhibits the peak, associated with the respective object, at the Doppler frequency” see also Fig. 3).
As to claims 15 and 28, Vogt in view of Hung teaches the method/apparatus claims 14 and 27, wherein the processing the reflected radar waveform comprises: apply a first Fourier transform to the first reflected chirp to identify the peak in the time delay dimension; and apply a second Fourier transform to the first reflected chirp and the second reflected chirp to identify the peak in the Doppler dimension (Paras. 72-76, Fig. 3 describes the 2-dimensional FFT, e.g. slow time and fast time.).
As to claim 16, Vogt in view of Hung teaches the method according to claim 15, wherein the processing the reflected radar waveform comprises: applying a third Fourier transform to the second reflected chirp and equalizing a first phase of the first reflected chirp and a second phase of the second reflected chirp before applying the second Fourier transform (Fig. 3 shows each receiving channel receiving an FFT across one dimension before receiving another FFT in the other dimension.  See also Para. 92 “equalization” in addition to “phase correction” cited in Para. 6.).
As to claim 17, Vogt in view of Hung teaches the method according to claim 16, wherein the processing the reflected radar wave form comprises: resampling the first reflected chirp and the second reflected chirp after applying the first Fourier transform and the third Fourier transform to align outputs of the first Fourier transform and the third Fourier transform before applying the second Fourier transform (Para. 92 “equalization (also called “matching”) . . . with a decreased A/D converter sampling rate.”).
Claim 31 is rejected under 35 U.S.C. 103 as being obvious over Vogt et al. in view of Hung and in further view of Hakobyan (US 2019/0265346).
As to claim 31, Vogt in view of Hakobyan does not teach the apparatus of claim 20, wherein each chirp slope depends on a corresponding first parameter and each frequency offset depends on the corresponding first parameter and a corresponding second parameter.  
Hakobyan teaches a chirp slope that is based on the period between chirps and having a frequency offset that is based on said period between chirps, constant slope, frequency excursion and transmission times.  See Hakobyan Para. 16 and Fig. 7 and Fig. 9.  
In view of the teachings of Hakobyan, it would have been obvious to a person having ordinary skill in the art at the time of filing to apply the frequency pattern of Fig. 7 and Fig. 9 as taught by Hakobyan to the different center frequencies as taught by Vogt in view of Hung in order to increase bandwidth thereby increasing range resolution as well as improving velocity accuracy.  See Hakobyan at least Paras. 47-57.  
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1-8, 12, 14-15, 18-30 is rejected on the ground of non-statutory double patenting as being obvious over at least claims 1-3, 6-8, 10, 15, and 18 of U.S. Patent No. US 10,855,328 in view of Hung
Please refer to the table below.
Instant Application claim 1
US 10,855,328 claim 1
A method 
A method, comprising:
selecting, 
generating, by a radar system, a frequency-modulated signal comprising a first chirp sequence, wherein each chirp in the first chirp sequence is generated according to a set of waveform parameters; varying, by the radar system, at least one waveform parameter in the set of waveform parameters for one or more chirps in the first chirp sequence;
transmitting the plurality of chirps according to the corresponding plurality of waveform parameters; 
generating, by the radar system, a transmit signal by phase-modulating the frequency-modulated signal using the phase signal such that each chirp in the first chirp sequence has a corresponding phase determined according to the phase signal; changing the phase signal by varying at least one phase modulation parameter of the set of phase modulation parameters for at least one chirp in the first chirp sequence;

receiving, by the radar system, a receive signal comprising a second chirp sequence, the receive signal corresponding to the transmit signal reflected off an object in a surrounding environment,
and processing the reflected radar waveform based at least in part on the plurality of waveform parameters.
wherein the receiving comprises sampling the receive signal; and determining, by the radar system using the sampled receive signal, one or more attributes of the object.


Note that US Pat. ‘328 claims 1, 10 and 18 are all similar claims wherein claim 1 is the method claim, claim 10 is the system claim and claim 18 is the non-transitory computer-readable media claim.  
The language in instant application claim 1 and similar claims “for detecting a target using radar signals implemented by a user equipment (UE)” is intended use.  As such, the only missing feature from the US Pat. ‘328 is the “from a codebook of waveform parameters.”
In the same field of endeavor, Hung teaches “In some implementations, in generating the plurality of wave frames, modulation circuit 314 may perform either or both of the following: (1) selecting a waveform of each chirp of each wave frame of the plurality of wave frames from a predetermined code book according to a predetermined sequence or a pseudo-random noise source.”  See Hung Para. 43. 
In view of the teachings of Hung, it would have been obvious to a person having ordinary skill in the art at the time of filing to include the codebook/bank of Hung with the radar system in 
Independent claims 20 and 30 are similarly rejected over claim 1 or alternatively claims 10 and/or claim 18 of US Pat. ‘328. It is implicit that a processor has memory and instructions.  
Independent claim 29 was interpreted under 112(f) as including equalization or at least some type of phase correction regarding the feature “means for processing the reflected radar waveform based at least in part on the plurality of waveform parameters.”  Claim 29 would be rejected in view of claims 1 and 3-4 of US Pat. ‘328 in view of Hung wherein claim 4 of US Pat. ‘328 states “performing equalization on the results of the first DFT prior to performing the second DFT, wherein the varying of the at least one waveform parameter comprises changing a frequency offset of the one or more chirps, and wherein performing the equalization comprises determining, based on the frequency offset of the one or more chirps, an equalization function that is configured to correct phase shifts caused by changing the frequency offset of the one or more chirps.”  
Independent claim 29 is also obvious over US Pat. ‘328 claims 10 and 15 in view of Hung. 
Claims 2 and 21 of the instant application would also be considered obvious given that every waveform has at least three properties, e.g. amplitude, frequency and phase, and the Examiner notes that claims 2 and 21 do not specify any type of parameter.  
Claims 3 and 22 of the instant application would also be considered obvious over US Pat. ‘328 claim 1 in view of Hung because Hung teaches a codebook that comprises randomly selecting the plurality of waveform parameters from the codebook as discussed supra.  
Claims 4 and 23 of the instant application would also be considered obvious in view of US Pat. ‘328 claims 1 and 2 in view of Hung.  
Claims 5 and 24 of the instant application would also be considered obvious in view of US Pat. ‘328 claims 1, 2 and 6 in view of Hung.  
Claims 6 and 25 of the instant application would also be considered obvious in view of US Pat. ‘328 claims 1, 2 and 6 in view of Hung.
Claims 7-8 and 26 of the instant application would also be considered obvious in view of US Pat. ‘328 claims 1, 2 and 6-8 in view of Hung.
Claims 12, 18 and 19 of the instant application would also be considered obvious in view of US Pat. ‘328 claim 1 in view of Hung. Regarding claim 19, the Examiner notes claim 1 and similar claims of US Pat. ‘328 already teach phase modulation in addition to FMCW, e.g. chirp.  
Claims 14 and 27 of the instant application would also be considered obvious in view of US Pat. ‘328 claims 1 and 3 in view of Hung.  Probability of Detection theory relies on signal-to-noise thresholds thus “peaks” is implicit with regard to using a two-dimensional FFT to detect targets and Doppler. 
Claims 15 and 28 of the instant application would also be considered obvious in view of US Pat. ‘328 claims 1 and 3 in view of Hung.  Probability of Detection theory relies on signal-to-noise thresholds thus “peaks” is implicit with regard to using a two-dimensional FFT to detect targets and Doppler.
Allowable Subject Matter
Claims 10-11 and 32 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art found does not disclose the equation claimed in claims 10 and 32.  Claim 11 is dependent on claim 10 thus is allowable for the same reason.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:  Chen (US 2020/0233076) teaches a “communications interface 2110 may provide the results of the analysis of the signals received at the receivers 2104 for display to a user via the separate system. In some examples, the separate system may be local to the example MIMO radar system 2100. In other examples, the separate system may be remote from the radar system 2100 but in communication with the radar system 2100 via the communications interface 2110 via a network.”  See Chen Par. 86, Fig. 21 item 2110.  

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erin Heard can be reached on 571-272-3236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/M.W.J./Examiner, Art Unit 3648                      

/ERIN F HEARD/Supervisory Patent Examiner, Art Unit 3648